Citation Nr: 1038490	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in part, 
denied the Veteran's claim of entitlement to service connection 
for a bilateral hearing loss disability.  In June 2010, the Board 
remanded for further development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's June 2010 remand, a VA examiner reviewed 
the Veteran's claims folder and rendered an opinion as to the 
etiology of the Veteran's disability.  In a July 2010 examination 
report, a VA examiner indicated that the Veteran had bilateral 
hearing loss prior to service entry and opined that hearing loss 
was less likely as not caused by acoustic trauma during service 
since the Veteran worked in an office.  She also noted that the 
configuration of the Veteran's hearing loss was not consistent 
with acoustic trauma alone and indicated that there were multiple 
factors not related to military acoustic trauma contributing to 
current hearing loss.  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Review of the record shows that on the examination report at 
service entry, the Veteran had hearing loss for VA compensation 
purposes only in the left ear.  Hearing was normal in the right 
ear.  The October 1967 enlistment examination report noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
15 (20)
LEFT
0 (15)
0 (10)
-5 (5)
5 (15)
50 (55)

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA).  Those are the 
figures on the left in each column and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

A periodic examination in April 1968 noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
5
10
35

Examination reports in December 1968 and August 1970 (service 
discharge) shows whispered voice test was 15/15. 

Once the VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, the VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In 
this case, the VA examiner determined that the Veteran had 
hearing loss which pre-existed service.  However, as noted 
herein, it has been shown that at service entry that the Veteran 
only had hearing loss in the left ear for VA purposes.  In any 
case, the examiner did not discuss whether any such preexisting 
hearing loss was aggravated by service.  Additionally, while she 
cited to multiple factors not related to service contributing to 
current hearing loss, she did not list those factors.  On remand, 
these questions must be addressed by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should arrange for the same 
examiner who authored the July 2010 
examination report, if possible, to review 
the claims folder and determine the 
etiology of the currently diagnosed 
bilateral hearing loss disability.  If the 
July 2010 examiner is unavailable, the 
file should be referred to another 
similarly qualified medical professional.

The examiner should:

a)  State whether there is a 50 
percent probability or greater that 
any preexisting left ear hearing loss 
was aggravated in service.  The 
examiner is informed that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up 
of symptoms, beyond its natural 
progression;

b)  State whether there is a 50 
percent probability or greater that 
any current right ear hearing loss is 
related to service;


c)  Set forth all factors contributing 
to the Veteran's current hearing loss. 

In forming the requested opinion, the 
examiner is asked to consider the Veteran's 
history, the service treatment records, and 
the various statements from the Veteran.  
All opinions should be accompanied by a 
complete medical rationale.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim. If action 
remains adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



